DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, change “The interdigitated electrode device of Claim 4” to – The interdigitated electrode device of Claim 1 – 
In claim 6, change “The interdigitated electrode device of Claim 4” to – The interdigitated electrode device of Claim 1 – 
In claim 8, change “The interdigitated electrode device of Claim 4” to – The interdigitated electrode device of Claim 1 – 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-21 directed to methods non-elected without traverse.  Accordingly, claims 13-21 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-9 and 22 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, an interdigitated electrode device comprising a nanostructured 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799